No opinion. Judgment modified by adding to the amount of the advances made by Henry J. Ernst, and directed to be paid to Fellows, as receiver, before division of the fund in court, the amount of the interest on such advances respectively from the dates of their several payments, and by deducting one-third of such added amounts from the sum directed to be paid to each of the parties between whom the balance of the fund is divided; and so modified, affirmed, with costs of this appeal to the appellant, Fellows, as receiver, against the respondents Henry J. Ernst and Nelson O. Tiffany.